UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
JOHN DOE,                           )
                                    )
                  Plaintiff,        )
      v.                            )                  Civil Action No. 08-0656 (PLF)
                                    )
DISTRICT OF COLUMBIA, et al.,       )
                                    )
                  Defendants.       )
____________________________________)


                             MEMORANDUM OPINION AND ORDER

                On July 7, 2010, this Court issued an Order describing the failure of the plaintiff

to prosecute this matter and requiring either the plaintiff or his counsel to take steps to

demonstrate both the will and the ability to pursue this litigation. In response to that Order,

attorney Deirdra L. McEachern entered an appearance on the plaintiff’s behalf. At a status

conference held on September 28, 2010, Ms. McEachern stated that she had been unable to enlist

the cooperation of the plaintiff and was uncertain that she would be able to proceed on his behalf.

The Court subsequently ordered the parties to file, by November 10, 2010, a joint report in which

they indicated whether Ms. McEachern and the plaintiff were prepared to move forward with the

litigation of this matter.

                On November 10, 2010, the defendants alone filed a status report, stating that they

had been unable to reach Ms. McEachern. Five days later, the defendants filed an amended

report in which they represented that Ms. McEachern plans to file a motion to withdraw as

counsel for the plaintiff. See Defendants’ Amended Status Report at 1. Ms. McEachern herself

has neither filed a motion to withdraw nor responded to the Court’s order for a joint status report.
The Court can only conclude that Ms. McEachern has failed to convince the plaintiff to provide

meaningful assistance in the prosecution of his claims. In light of the plaintiff’s continuing

refusal to participate in this case and the lack of any forward progress in this litigation, it is

hereby

                ORDERED that on or before December 17, 2010, either Ms. McEachern or other

counsel for the plaintiff shall file a status report that includes the following: (1) an affidavit

signed by the plaintiff in which he indicates that he wishes to proceed with the prosecution of this

case and to be represented by the counsel in question; (2) a list of dates on which the plaintiff and

his counsel will be available to appear before the Court for a status conference; and (3) a

proposed schedule for discovery and the briefing of dispositive motions in this case; it is

                FURTHER ORDERED that if the plaintiff is unrepresented by counsel on or

about December 17, 2010, he shall show cause in writing by that date why his complaint should

not be dismissed for want of prosecution; it is

                FURTHER ORDERED that the plaintiff shall ensure that either the requested

status report from his counsel or his own written statement in response to this Order is filed on or

before December 17, 2010. If the Court receives neither of the requested filings, the plaintiff’s

complaint will be DISMISSED; and it is

                FURTHER ORDERED that the Clerk of the Court shall take steps to ensure that

the plaintiff personally receives a copy of this Memorandum Opinion and Order.

                SO ORDERED.

                                                        /s/
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge
DATE: November 18, 2010


                                                    2